Exhibit 10.5

RED HAT, INC.

2004 LONG-TERM INCENTIVE PLAN

As Amended and Restated Effective August 14, 2008

Red Hat, Inc., a corporation existing under the laws of the State of Delaware
(the “Company”), hereby amends and restates its 2004 Long-Term Incentive Plan
(the “Plan”) effective August 14, 2008.

 

1. PURPOSE OF THE PLAN

1.1. Purpose. The purpose of the Plan is to assist the Company and its
Affiliates in attracting and retaining selected individuals to serve as
directors, employees, consultants and/or advisors of the Company who are
expected to contribute to the Company’s success and to achieve long-term
objectives which will inure to the benefit of all shareholders of the Company
through the additional incentives inherent in the Awards hereunder.

 

2. DEFINITIONS

2.1. “Acquired Plans” shall mean the Red Hat, Inc. 1999 Stock Option and
Incentive Plan, as amended, the Red Hat, Inc. 1998 Stock Option Plan, as
amended, the Akopia, Inc. 2000 Stock Plan, the Bluecurve, Inc. 1996 Stock Plan,
the Cygnus Solutions 1997 Stock Plan, the Planning Technologies, Inc. Stock
Incentive Plan, the Wirespeed Communications Stock Option Plan (as amended
July 12, 2000), the Sistina Software, Inc. 1997 Omnibus Stock Plan, the JBoss,
Inc. Second Amended and Restated 2004 Stock Option and Incentive Plan, and, if
and to the extent determined by the Committee, any other plans of any company
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines.

2.2. “Affiliate” shall mean (i) any person or entity that directly, or through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the Company (including any Subsidiary) or (ii) any entity in which
the Company has a significant equity interest, as determined by the Committee;
provided, however, that the definition of Affiliate shall be limited to entities
that are eligible issuers of service recipient stock (as defined in Treas. Reg.
Section 1.409A-1(b)(5)(iii)(E), or applicable successor regulation) for Awards
that would otherwise be subject to Section 409A, unless the Committee determines
otherwise.

2.3. “Authorized Shares” shall mean any Shares authorized for issuance under
this Plan under Section 3.1 of the Plan since its inception, as that number may
increase from time to time.

2.4. “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award, Performance Award, Dividend Equivalent,
Other Stock-Based Award or any other right, interest or option relating to
Shares or other property (including cash) granted pursuant to the provisions of
the Plan.

2.5. “Award Agreement” shall mean the form (written, electronic or otherwise) by
which the Committee evidences any Award granted under the Plan.

2.6. “Board” shall mean the board of directors of the Company.

2.7. “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and any successor thereto. All citations to Sections of the Code are to
such Sections as they may from time to time be amended or renumbered.

2.8. “Committee” shall mean the Compensation Committee of the Board or such
other committee appointed by the Board to administer the Plan, consisting of no
fewer than two Directors, each of whom is (i) a “Non-Employee Director” within
the meaning of Rule 16b-3 (or any successor rule) of the Exchange Act, (ii) an
“outside director” within the meaning of Section 162(m)(4)(C)(i) of the Code,
and (iii) an “independent director” for purpose of the rules and regulations of
the New York Stock Exchange (“NYSE”).

 

1



--------------------------------------------------------------------------------

2.9 “Covered Employee” shall mean a “covered employee” within the meaning of
Section 162(m)(3) of the Code.

2.10. “Director” shall mean a non-employee member of the Board.

2.11. “Dividend Equivalents” shall have the meaning set forth in Section 12.5.

2.12. “Employee” shall mean any employee (including an officer) of the Company
or any Affiliate. Solely for purposes of the Plan, an Employee shall also mean
any other natural person, including a consultant or advisor, who provides
services to the Company or any Affiliate, so long as such person (i) renders
bona fide services that are not in connection with the offer and sale of the
Company’s securities in a capital-raising transaction and (ii) does not directly
or indirectly promote or maintain a market for the Company’s securities.

2.13. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and any successor thereto. All citations to Sections of the Exchange Act are to
such Sections as they may from time to time be amended or renumbered.

2.14. “Fair Market Value” shall mean, with respect to any property other than
Shares, the market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee. The Fair
Market Value of Shares as of any date shall be the per Share closing price of
the Shares as reported on the NYSE for the principal trading session on that
date (or if there was no reported closing price on such date, on the last
preceding date on which the closing price was reported) or, if the Company is
not then listed on the NYSE, the Fair Market Value of Shares shall be determined
by the Committee in its sole discretion using appropriate criteria. The
Committee can substitute a particular time of day or other measure of “closing
sale price” if appropriate because of exchange or market procedures or can, in
its sole discretion, use weighted averages either on a daily basis or such
longer period as complies with Section 409A of the Code.

2.15. “Freestanding Stock Appreciation Right” shall have the meaning set forth
in Section 6.1(a).

2.16. “Incentive Stock Option” shall mean an Option that is an “incentive stock
option” as defined in Section 422 of the Code.

2.17. “Limitations” shall have the meaning set forth in Section 10.

2.18. “Nonstatutory Stock Option” shall mean an Option that is not an Incentive
Stock Option.

2.19. “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.

2.20. “Other Stock-Based Award” shall have the meaning set forth in Section 8.1.

2.21. “Participant” shall mean an Employee or Director to whom the Committee has
granted an Award under the Plan.

2.22. “Payee” shall have the meaning set forth in Section 13.1.

2.23. “Performance Award” shall mean any performance award granted pursuant to
Section 9 and, if applicable, the Company’s 2006 Performance Compensation Plan,
as such plan may be amended from time to time.

2.24. “Restricted Stock” shall mean any Share issued with the restriction that
the holder may not sell, transfer, pledge or assign such Share and with such
other restrictions as the Committee, in its sole discretion, may impose
(including any restriction on the right to vote such Share and the right to
receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

 

2



--------------------------------------------------------------------------------

2.25. “Restricted Stock Unit” means an Award that is valued by reference to
Shares, which value may be paid to the Participant by delivery of such property
as the Committee shall determine, including without limitation, cash or Shares,
or any combination thereof, and that has such restrictions as the Committee, in
its sole discretion, may impose, including without limitation, any restriction
on the right to retain such Award, to sell, transfer, pledge or assign such
Award, and/or to receive any cash Dividend Equivalents with respect to such
Award, which restrictions may lapse separately or in combination at such time or
times, in installments or otherwise, as the Committee may deem appropriate.

2.26. “Restriction Period” shall have the meaning set forth in Section 7.1.

2.27. “Restricted Stock Award” shall have the meaning set forth in Section 7.1.

2.28. “Restricted Stock Unit Award” shall have the meaning set forth in
Section 7.1.

2.29. “Share” shall mean a share of common stock of the Company, par value
$.0001 per share.

2.30. “Stock Appreciation Right” shall mean the right granted to a Participant
pursuant to Section 6.

2.31. “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of the
granting of the Award, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain and shall also include limited liability companies and other noncorporate
entities based on equivalent levels of economic or voting ownership interests.

2.32. “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines.

2.33. “Tandem Stock Appreciation Right” shall have the meaning set forth in
Section 6.1(b).

 

3. SHARES SUBJECT TO THE PLAN

3.1. Number of Shares.

(a) Subject to adjustment as provided in this Section 3.1 and in Section 12.2, a
total of 22,500,000 Shares shall be authorized for issuance pursuant to Awards
granted under the Plan. No further grants may be made under the Acquired Plans,
but Shares subject to awards granted under the Acquired Plans may become again
available for Awards under the Plan, in addition to the number of Shares
specified immediately above, pursuant to paragraph (c) below.

(b) The maximum aggregate number of Shares that may be issued under the Plan
through Incentive Stock Options is 8,000,000.

(c) If any Award expires or is terminated, surrendered or canceled without
having been fully exercised, is forfeited in whole or in part (including as a
result of shares of Common Stock subject to such Award being repurchased by the
Company at the original issuance price pursuant to a contractual repurchase
right), is settled in cash or otherwise results in any Common Stock not being
issued, the unused Common Stock covered by such Award shall again be available
for the grant of Awards under the Plan. Further, shares of Common Stock
delivered (either by actual delivery or attestation) to the Company by a
Participant to exercise an Award or to satisfy any applicable tax withholding
obligation (including shares retained from the Award creating the tax
obligation) shall be added to the number of shares of Common Stock available for
the grant of Awards under the Plan and shares retained with respect to a net
exercise of an Option shall not be subtracted from the shares of Common Stock
available for grant. However, in the case of Incentive

 

3



--------------------------------------------------------------------------------

Stock Options, the foregoing provisions shall be subject to any limitations
under the Code. Shares of Common Stock repurchased by the Company on the open
market using the proceeds from the exercise of an Award shall not increase the
number of shares available for future grant of Awards. If any Shares subject to
an award under the Acquired Plans are forfeited, expire or otherwise terminate
without issuance of such Shares, or an award under the Acquired Plans does not
result in the issuance of all or a portion of the Shares subject to such award,
the Shares shall, to the extent of such forfeiture, expiration, termination, or
non-issuance, be available for Awards under the Plan.

(d) In the case of Freestanding Stock Appreciation Rights, the full number of
shares subject to such SAR, if settled in stock, shall be counted against the
shares available under the Plan in proportion to the portion of the Freestanding
Stock Appreciation Right exercised, regardless of the number of shares actually
used to settle such Freestanding Stock Appreciation Right upon exercise.

(e) Substitute Awards may be granted under the Plan and any such grants shall
not reduce the Shares authorized for grant under the Plan or authorized for
grant to a Participant in any calendar year.

3.2. Character of Shares. Any Shares issued hereunder may consist, in whole or
in part, of authorized and unissued shares, treasury shares or shares purchased
in the open market or otherwise.

 

4. ELIGIBILITY AND ADMINISTRATION

4.1. Eligibility. Any Employee or Director shall be eligible to be selected as a
Participant.

4.2. Administration.

(a) The Plan shall be administered by the Committee.

(b) The Committee shall have full power and authority, subject to the provisions
of the Plan and subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board, to:
(i) select the Employees and Directors to whom Awards may from time to time be
granted hereunder; (ii) determine the type or types of Awards to be granted to
each Participant hereunder; (iii) determine the number of Shares to be covered
by each Award granted hereunder; (iv) determine the terms and conditions of any
Award granted hereunder; (v) determine whether, to what extent and under what
circumstances Awards may be settled in cash, Shares or other property, subject
to Section 8.1; (vi) determine whether, to what extent, and under what
circumstances cash, Shares, other property and other amounts payable with
respect to an Award made under the Plan shall be deferred either automatically
or at the election of the Participant (in a manner consistent with Section 409A
of the Code); (vii) determine whether, to what extent and under what
circumstances any Award shall be canceled or suspended; (viii) interpret and
administer the Plan and any instrument or agreement entered into under or in
connection with the Plan, including any Award Agreement; (ix) correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent that the Committee shall deem desirable to
carry it into effect; (x) establish such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
(xi) determine whether any Award will have Dividend Equivalents; and (xii) make
any other determination and take any other action that the Committee deems
necessary or desirable for administration of the Plan.

(c) Decisions of the Committee regarding the Plan, any Award, or any issue
relating to the Plan or an Award, shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant, any shareholder and
any Employee or any Affiliate.

(d) The Committee may delegate to a committee of one or more directors of the
Company or, to the extent permitted by law, including the rules and regulations
of NYSE or any rule or regulation of any stock exchange or quotation system on
which Shares are listed or quoted, to one or more officers or a committee of
officers the right to grant Awards to Employees who are not Directors or
officers of the Company (provided that the Committee shall fix the terms of the
Awards to be granted by such officers (including the

 

4



--------------------------------------------------------------------------------

exercise price of such Awards, which may include a formula by which the exercise
price will be determined) and the maximum number of shares subject to such
Awards) and to cancel or suspend Awards to Employees who are not Directors or
officers of the Company. Delegation of granting authority to officers shall be
limited to Awards of Options and other compensation constituting “stock rights”
under Delaware law. The Committee may not delegate the granting of restricted
stock.

(e) The Committee shall specifically administer any plan, and review and approve
any program or arrangement pursuant to which a Director is granted an Award
under the Plan.

 

5. OPTIONS

5.1. Grant of Options. Options may be granted hereunder to Participants either
alone or in addition to other Awards granted under the Plan. Any Option shall be
subject to the terms and conditions of this Section 5 and to such additional
terms and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall deem desirable. An Option may be either an Incentive Stock
Option or a Nonstatutory Stock Option. In the absence of designation as an
Incentive Stock Option, an Option will be a Nonstatutory Stock Option.

5.2. Incentive Stock Options. An Option that the Committee intends to be an
Incentive Stock Option shall only be granted to employees of the Company, any of
the Company’s present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Code, and any other entities the employees of
which are eligible to receive Incentive Stock Options under the Code, and shall
be subject to and shall be construed consistently with the requirements of
Section 422 of the Code. The Company shall have no liability to a Participant,
or any other party, if an Option (or any part thereof) that is intended to be an
Incentive Stock Option is not an Incentive Stock Option.

5.3. Award Agreements. All Options granted pursuant to this Section 5 shall be
evidenced by an Award Agreement in such form and containing such terms and
conditions as the Committee shall determine. Granting of an Option pursuant to
the Plan shall impose no obligation on the recipient to exercise such Option.
Any individual who is granted an Option pursuant to this Section 5 may hold more
than one Option granted pursuant to the Plan at the same time.

5.4. Option Price. Other than in connection with Substitute Awards or
Section 12.2, the option price per each Share purchasable under any Option
granted pursuant to this Section 5 shall not be less than 100% of the Fair
Market Value of such Share on the date of grant of such Option. Other than
pursuant to Section 12.2, the Committee shall not be permitted to (a) lower the
option price per Share of an Option after it is granted, (b) cancel an Option
when the option price per Share exceeds the Fair Market Value of the underlying
Shares in exchange for another Award (other than in connection with Substitute
Awards), or (c) take any other action with respect to an Option that may be
treated as a repricing under the rules and regulations of NYSE, without
shareholder approval.

5.5. Option Period. The term of each Option shall be fixed by the Committee in
its sole discretion; provided that no Option shall be exercisable after (i) with
respect to Options granted prior to August 17, 2006, the expiration of ten years
from the date the Option is granted or (ii) with respect to Options granted on
and after August 17, 2006, the expiration of seven years from the date the
Option is granted.

5.6. Minimum Vesting Period. Except with respect to Substitute Awards, grants to
Directors, or in other limited situations as determined by the Committee
(including termination of employment, death, disability, a Change in Control
referred to in Section 11, grants to new hires to replace forfeited
compensation, grants representing payment of earned Performance Awards or other
incentive compensation), Options subject solely to future service requirements
shall have a vesting period of not less than one year from date of grant.
Notwithstanding the foregoing, Options granted under the Plan in lieu of earned,
but unpaid, cash compensation shall not be subject to this Section 5.6.

 

5



--------------------------------------------------------------------------------

5.7. Exercise of Options. Vested Options granted under the Plan shall be
exercised by the Participant (or by the Participant’s executors, administrators,
guardian or legal representative, as may be provided in an Award Agreement) as
to all or part of the Shares covered thereby, by the giving of written, voice-
or key-response telephonic, electronic, or other Committee-approved method of
notice of exercise to the Company or its designated agent pursuant to rules and
procedures established by the Committee for this purpose, specifying the number
of Shares to be purchased, accompanied by payment of the full purchase price for
the Shares being purchased. Unless otherwise provided in an Award Agreement,
full payment of such purchase price shall be made at the time of exercise and
shall be made (a) in cash or cash equivalents (including certified check or bank
check or wire transfer of immediately available funds); (b) by tendering
previously acquired Shares (either actually or by attestation, valued at their
then Fair Market Value); (c) with the consent of the Committee, by delivery of
other consideration (including, where permitted by law and the Committee, other
Awards or the consideration to be received by the Participant on the closing of
a Change in Control), having a Fair Market Value on the exercise date equal to
the total purchase price; (d) to the extent provided for in the applicable
option agreement or approved by the Committee, in its sole discretion, and
subject to any Company trading restrictions, by delivery of a notice of “net
exercise” to the Company, as a result of which the Participant would receive the
number of shares of Common Stock underlying the Option so exercised reduced by
the number of shares of Common Stock equal to the aggregate exercise price of
the Option divided by the fair market value; (e) through any other method
specified in an Award Agreement; (f) as provided by the Committee, cashless
exercises as permitted under the Federal Reserve Board’s Regulation T, subject
to applicable securities law restrictions; or (g) any combination of any of the
foregoing; provided, however, that the addition of methods of payment to this
Section 5.7 shall not apply to any Incentive Stock Option granted before
August 14, 2008 under the Plan unless either such addition is not a modification
to the Incentive Stock Option for purposes of Treas. Reg. Section 1.424-1(e) or
the Committee determines otherwise. The notice of exercise, accompanied by such
payment, shall be delivered to the Company at its principal business office or
such other office as the Committee may from time to time direct, and shall be in
such form, containing such further provisions consistent with the provisions of
the Plan, as the Committee may from time to time prescribe. In no event may any
Option granted hereunder be exercised for a fraction of a Share. No adjustment
shall be made for cash dividends or other rights for which the record date is
prior to the date of issuance upon exercise. Except under certain circumstances
contemplated by Section 5.6 or 11 or as may be set forth in an Award Agreement
with respect to death or disability of a Participant, Options will not be
exercisable before the expiration of one year from the date the Option is
granted.

5.8. Form of Settlement. In its sole discretion, the Committee may provide, at
the time of grant, that the Shares to be issued upon an Option’s exercise shall
be in the form of Restricted Stock or other similar securities, or may reserve
the right so to provide after the time of grant.

 

6. STOCK APPRECIATION RIGHTS

6.1. Grant and Exercise. The Committee may provide Stock Appreciation Rights
alone or in tandem with other Awards (including Options), in each case upon such
terms and conditions, not inconsistent with the Plan, as the Committee may
establish. The provisions of Stock Appreciation Rights need not be the same with
respect to each recipient.

(a) Stock Appreciation Rights granted without regard to any Option or other
Award (a “Freestanding Stock Appreciation Right”) shall generally have the same
terms and conditions as Options, including (i) an exercise price not less than
Fair Market Value on the date of grant (except in the case of Substitute Awards
or in connection with an adjustment provided in Section 12.2) (ii) a term not
greater than seven years, and (iii) a vesting schedule not less than one year
from the date of grant, except for Substitute Awards or under certain
circumstances contemplated by Section 11 or as may be set forth in an Award
Agreement with respect to death or disability of a Participant. Upon the
exercise of a Freestanding Stock Appreciation Right, the holder shall have the
right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise over (ii) the exercise price of the right on the date of grant.

 

6



--------------------------------------------------------------------------------

(b) Stock Appreciation Rights may be granted in conjunction with all or part of
any Option granted under the Plan (a “Tandem Stock Appreciation Right”). Any
Tandem Stock Appreciation Right may be granted at the same time as the related
Option is granted or at any time thereafter before exercise or expiration of
such Option if there would be no adverse tax consequences under Section 409A of
the Code. Upon the exercise of a Tandem Stock Appreciation Right, the holder
shall have the right to receive (i) the excess of the Fair Market Value of one
Share on the date of exercise over (ii) the related Option exercise price. Any
Tandem Stock Appreciation Right may be exercised only when the related Option
would be exercisable and the Fair Market Value of the Shares subject to the
related Option exceeds the option price at which Shares can be acquired pursuant
to the Option. Tandem Stock Appreciation Rights shall terminate and no longer be
exercisable upon and to the extent of the termination or exercise of the related
Option; provided that, unless the Committee otherwise determines at or after the
time of grant, a Tandem Stock Appreciation Right granted with respect to less
than the full number of Shares covered by a related Option shall not terminate
until the number of Shares then exercisable under such Option equals the number
of Shares to which the Tandem Stock Appreciation Right applies. Any Option
related to a Tandem Stock Appreciation Right shall no longer be exercisable to
the extent the Tandem Stock Appreciation Right has been exercised.

(c) The Committee may impose such terms and conditions on Stock Appreciation
Rights granted in conjunction with any Award (other than an Option) as the
Committee shall determine in its sole discretion.

(d) The Committee shall determine in its sole discretion whether payment upon
the exercise of a Stock Appreciation Right, shall be made in cash, in whole
Shares or other property, or any combination thereof. If payment will be made in
Shares, the number of Shares shall be determined based on the Fair Market Value
of a Share on the date of exercise. If the Committee elects to make full payment
in Shares, no fractional Shares shall be issued and cash payments shall be made
in lieu of fractional Shares. The Committee shall have sole discretion as to the
timing of any payment made in cash or Shares, or a combination thereof, upon
exercise of Stock Appreciation Rights. Payment may be made in a lump sum, in
annual installments or may be otherwise deferred in a manner consistent with
Section 409A of the Code; and the Committee shall have sole discretion to
determine whether any deferred payments will accrue amounts equivalent to
interest or cash dividends.

(e) Other than pursuant to Section 12.2, the Committee shall not be permitted to
(i) lower the exercise price per Share of a Stock Appreciation Right after it is
granted, (ii) cancel a Stock Appreciation Right when the exercise price per
Share exceeds the Fair Market Value of the underlying Shares in exchange for
another Award (other than in connection with Substitute Awards), and (iii) take
any other action with respect to a Stock Appreciation Right that may be treated
as a repricing under the rules and regulations of NYSE, without shareholder
approval.

 

7. RESTRICTED STOCK AWARDS AND RESTRICTED STOCK UNIT AWARDS

7.1. Grants. Awards of Restricted Stock and of Restricted Stock Units may be
granted hereunder to Participants either alone or in addition to other Awards
granted under the Plan (a “Restricted Stock Award” or “Restricted Stock Unit
Award”, respectively). A Restricted Stock Award or Restricted Stock Unit Award
shall be subject to restrictions imposed by the Committee covering a period of
time or relating to achievement of performance targets, each as specified by the
Committee (the “Restriction Period”). The provisions of Restricted Stock Awards
and Restricted Stock Unit Awards need not be the same with respect to each
recipient. The Committee has absolute discretion to determine whether any
consideration (other than services) is to be received by the Company or any
Affiliate as a condition precedent to the issuance of Restricted Stock or
Restricted Stock Units.

7.2. Award Agreements. The terms of any Restricted Stock Award or Restricted
Stock Unit Award granted under the Plan shall be set forth in an Award Agreement
which shall contain provisions determined by the Committee and not inconsistent
with the Plan.

 

7



--------------------------------------------------------------------------------

7.3. Rights of Holders of Restricted Stock and Restricted Stock Units. Beginning
on the date of grant of the Restricted Stock Award and subject to execution of
the Award Agreement, the Participant shall become a shareholder of the Company
with respect to all Shares subject to the Award Agreement and shall have all of
the rights of a shareholder, including the right to vote such Shares and the
right to receive distributions made with respect to such Shares. A Participant
receiving a Restricted Stock Unit Award shall not possess voting rights with
respect to such Award. Any Shares or any other property (other than cash)
distributed as a dividend, Dividend Equivalent (if provided under an Award) or
otherwise with respect to any Restricted Stock Award (or, if granted in
connection with such Award, any Restricted Stock Unit Award) as to which the
restrictions have not yet lapsed shall be subject to the same restrictions as
such Restricted Stock Award (or Restricted Stock Unit Award), except as the
Committee otherwise determines. Participants receiving Restricted Stock Unit
Awards may be paid upon vesting or may have such payment delayed in a manner
consistent with Section 409A of the Code (and then referred to as a “Deferred
Stock Unit” or “DSU”).

7.4. Minimum Vesting Period. Except in certain situations referenced below as
determined by the Committee (including death, disability, a Change in Control
referred to in Section 11, or grants representing payment of earned Performance
Awards or other incentive compensation), Restricted Stock Awards and Restricted
Stock Unit Awards subject solely to future service requirements shall have a
Restriction Period of not less than three years from date of grant (but
permitting vesting of up to one-third of the Award after one year with the
remainder vesting on a pro-rata basis over the remainder of the Restriction
Period). Restricted Stock Awards and Restricted Stock Unit Awards that are:
(a) granted after August 17, 2006, and (b) subject in whole or in part to
performance based vesting requirements (such as Performance Share Units), shall
have a Restriction Period of not less than one year, subject to the exceptions
in the preceding sentence and other than with respect to the initial year of
employment. The Committee may, in its discretion either at the time of grant or
at some later date, waive the minimum vesting periods imposed by this
Section 7.4 and Section 8.2 below with respect to an aggregate of 5% of the
Authorized Shares or in the case of death, disability or Change in Control or
grants representing payment of earned Performance Awards or other incentive
compensation in certain limited circumstances determined in the sole discretion
of the Committee. Notwithstanding the foregoing, Substitute Awards, as well as
Restricted Stock Awards, Restricted Stock Unit Awards, or DSUs granted under the
Plan in lieu of previously earned, but unpaid, cash compensation (or, as elected
by Directors, in lieu of Director compensation to be paid in cash), shall not be
subject to this Section 7.4.

 

8. OTHER STOCK-BASED AWARDS

8.1. Stock and Administration. Other Awards of Shares and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, Shares
(“Other Stock-Based Awards”) may be granted hereunder to Participants, either
alone or in addition to other Awards granted under the Plan, and such Other
Stock-Based Awards shall also be available as a form of payment in the
settlement of other Awards granted under the Plan. Other Stock-Based Awards
shall be paid only in Shares. Subject to the provisions of the Plan, the
Committee shall have sole and complete authority to determine the Employees and
Directors to whom and the time or times at which such Other Stock-Based Awards
shall be made, the number of Shares to be granted pursuant to such Awards, and
all other conditions of the Awards. The provisions of Other Stock-Based Awards
need not be the same with respect to each recipient.

8.2. Minimum Vesting Period. Except in certain in certain situations referenced
below as determined by the Committee (including death, disability, a Change in
Control referred to in Section 11, or grants representing payment of earned
Performance Awards or other incentive compensation), Other Stock-Based Awards
subject solely to future service requirements shall have a Restriction Period of
not less than three years from date of grant (but permitting vesting of up to
one-third of the Award after one year with the remainder vesting on a pro-rata
basis over the remainder of the Restriction Period). Other Stock-Based Awards
that are: (a) granted after August 17, 2006, and (b) subject in whole or in part
to performance based vesting requirements (such as Performance Share Units),
shall have a Restriction Period of not less than one year, subject to the
exceptions in the preceding sentence and other than with respect to the initial
year of employment. Other Stock-Based Awards representing solely the right to
receive shares of Common Stock at some future date specified by the Committee

 

8



--------------------------------------------------------------------------------

(the “Deferral Period”) shall have a Deferral Period of not less than three
years from the date of grant. The Committee may, in its discretion either at the
time of grant or at some later date, waive the minimum vesting periods imposed
by this Section 8.2 and Section 7.4 above with respect to an aggregate of 5% of
the Authorized Shares or in the case of death, disability or Change in Control
or grants representing payment of earned Performance Awards or other incentive
compensation in certain limited circumstances determined in the sole discretion
of the Committee. Notwithstanding the foregoing, Substitute Awards, as well as
Other Stock-Based Awards granted under the Plan in lieu of previously earned,
but unpaid, cash compensation, shall not be subject to this Section 8.2.

8.3. Terms and Conditions. Shares (including securities convertible into Shares)
subject to Awards granted under this Section 8 may be issued for no
consideration or for such minimum consideration as may be required by applicable
law. Shares (including securities convertible into Shares) purchased pursuant to
a purchase right awarded under this Section 8 shall be purchased for such
consideration as the Committee shall determine in its sole discretion.

 

9. PERFORMANCE AWARDS

Terms of Performance Awards. Performance Awards may be issued hereunder to
Participants under Sections 5 through 8 or as a cash-only Award, for no
consideration or for such minimum consideration as may be required by applicable
law, either alone or in addition to other Awards granted under the Plan. The
performance criteria to be achieved during any performance period and the length
of the performance period shall be determined by the Committee upon the grant of
each Performance Award; provided, however, that a performance period shall not
be longer than five years. Except as provided in Section 11 or as may be
provided in an Award Agreement, Performance Awards will be distributed only
after the end of the relevant performance period. Performance Awards may be paid
in cash, Shares, other property, or any combination thereof, in the sole
discretion of the Committee at the time of payment. The performance goals to be
achieved for each performance period shall be conclusively determined by the
Committee, with payments subject to the limits set forth in Section 10 and
criteria for payment as set forth in a shareholder approved plan implementing
the Section 162(m) provisions of this Plan. The amount of the Award to be
distributed shall be conclusively determined by the Committee. Performance
Awards may be paid in a lump sum or in installments following the close of the
performance period or, in accordance with procedures established by the
Committee and consistent with Section 409A of the Code, on a deferred basis.
Performance Awards (other than Options, Freestanding Stock Appreciation Rights
or Option/Tandem Stock Appreciation Rights) designed to satisfy all requirements
for “performance-based compensation” within the meaning of Section 162(m)(4)(C)
of the Code shall be subject to this Plan and the Company’s 2006 Performance
Compensation Plan (or any successor plan thereto).

 

10. CODE SECTION 162(m) PROVISIONS

Limits. Subject to adjustment as provided in Section 12.2, no Participant may be
granted (i) Options, Freestanding Stock Appreciation Rights, or Option/Tandem
Stock Appreciation Rights during any fiscal year with respect to more than two
million (2,000,000) Shares or (ii) Restricted Stock Awards, Restricted Stock
Unit Awards, Performance Awards and/or Other Stock-Based Awards that are
denominated in Shares in any fiscal year with respect to more than one million
(1,000,000) Shares (the “Limitations”). In addition to the foregoing, the
maximum dollar value payable to any Participant in any fiscal year with respect
to Performance Awards that are valued with reference to cash or to property
other than Shares is $10,000,000. If an Award is cancelled, the cancelled Award
shall continue to be counted toward the applicable Limitations. The
per-Participant limit described in this Section 10 shall be construed and
applied consistently with Section 162(m) of the Code, or any successor provision
thereto, and the regulations thereunder.

 

11. CHANGE IN CONTROL PROVISIONS

11.1. Impact of Change in Control on Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Unit Awards and Other Stock-Based
Awards. Notwithstanding any other provision of the Plan, the terms of any Award
may provide in the Award Agreement evidencing the Award that, immediately prior
to a

 

9



--------------------------------------------------------------------------------

“Change in Control” of the Company (as that term may be defined therein),
(a) Options and Stock Appreciation Rights outstanding as of the date of the
Change in Control shall become exercisable in full or part, (b) restrictions and
deferral limitations on Restricted Stock Awards and Restricted Stock Unit Awards
lapse and the Restricted Stock Awards and Restricted Stock Unit Awards become
free of all restrictions and limitations and become vested, and (c) the
restrictions and deferral limitations and other conditions applicable to any
Other Stock-Based Awards or any other Awards shall lapse, and such Other
Stock-Based Awards or such other Awards shall become free of all restrictions,
limitations or conditions and become vested in full or part and transferable to
the full extent of the original grant, subject in each case to any terms and
conditions contained in the Award Agreement evidencing such Award, including but
not limited to a condition that such treatment will apply only if the
Participant remains employed on the effective date of the Change in Control or
has incurred an involuntary termination of employment without cause on account
of the Change in Control, as determined by the Committee in its sole discretion,
within a period of up to 3 months prior to the effective date of the Change in
Control. Notwithstanding any other provision of the Plan, the Committee, in its
discretion, may determine that, upon the occurrence of a Change in Control of
the Company, each Option and Stock Appreciation Right outstanding shall
terminate within a specified number of days after notice to the Participant, and
such Participant shall receive, with respect to each Share subject to such
Option or Stock Appreciation Right, an amount equal to the excess of the Fair
Market Value of such Share immediately prior to the occurrence of such Change in
Control over the exercise price per share of such Option and/or Stock
Appreciation Right; such amount to be payable in cash, in one or more kinds of
stock or property (including the stock or property, if any, payable in the
transaction) or in a combination thereof, as the Committee, in its discretion,
shall determine.

11.2. Assumption of Options, Stock Appreciation Rights, Restricted Stock Awards,
Restricted Stock Unit Awards, and Other Stock-Based Awards Upon Change in
Control. In the event of a Change in Control, the successor company may assume
or substitute for an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, or Other Stock-Based Award. For the purposes of
this Section 11.2, an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, or Other Stock-Based Award shall be considered
assumed or substituted for if following the Change in Control the award confers
the right to purchase or receive, for each Share subject to the Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award, or
Other Stock-Based Award immediately prior to the Change in Control, the
consideration (whether stock, cash or other securities or property) received in
the transaction constituting a Change in Control by holders of Shares for each
Share held on the effective date of such transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the transaction constituting a Change in Control
is not solely common stock of the successor company, the Committee may, with the
consent of the successor company, provide that the consideration to be received
upon the exercise or vesting of an Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit Award, or Other Stock-Based Award, for each
Share subject thereto, will be solely common stock of the successor company
substantially equal in fair market value to the per share consideration received
by holders of Shares in the transaction constituting a Change in Control. The
determination of such substantial equality of value of consideration shall be
made by the Committee in its sole discretion and its determination shall be
conclusive and binding. Notwithstanding the foregoing, on such terms and
conditions as may be set forth in an Award Agreement, in the event of an
involuntary termination of a Participant’s employment without cause in such
successor company within the period of up to 24 months following such Change in
Control, each Award held by such Participant at the time of the Change in
Control shall be accelerated as described in Sections 11.1 above.

11.3. Impact of Change in Control on Performance Awards. The terms of any
Performance Award may provide in the Award Agreement evidencing the Performance
Award that, upon a Change in Control of the Company (as that term may be defined
therein),

(a) a pro rata portion of Performance Awards shall be considered to be earned
and payable based on the portion of the Performance Period completed as of the
date of the Change in Control and based on performance to such date, or if
performance to such date is not determinable, based on target performance, and

 

10



--------------------------------------------------------------------------------

(b) the remaining portion of Performance Awards shall be assumed, converted or
replaced with restricted stock in the successor company’s shares (if the Award
is valued by reference to a designated number of Shares) or restricted deferred
compensation (for other Awards) based on the portion of the performance period
not yet completed and based on target performance. Such assumed, converted or
replaced portion of the Performance Award shall be restricted for the remainder
of the performance period or vesting period, as applicable. If the successor
company does not assume, convert or replace the remaining portion of the
Performance Award as described in this Section 11.3(b), the full award shall be
considered earned and payable upon consummation of the Change in Control.
Notwithstanding the foregoing, the Award Agreement for a Performance Award may
provide that in the event of an involuntary termination of the Participant’s
employment with the Company or any Affiliate without cause on account of the
Change in Control, as determined by the Committee in its sole discretion, within
a period of up to 3 months prior to the effective date of the Change in Control
and/or in the event of an involuntary termination of the Participant’s
employment without cause in such successor company within the period of up to 24
months following such Change in Control, the vesting of the restricted stock or
restricted deferred compensation, as applicable, held by such Participant at the
time of the Change in Control shall be accelerated.

 

12. GENERALLY APPLICABLE PROVISIONS

12.1. Amendment and Modification of the Plan. The Board may, from time to time,
alter, amend, suspend or terminate the Plan as it shall deem advisable, subject
to any requirement for shareholder approval imposed by applicable law, including
the rules and regulations of NYSE or any rule or regulation of any stock
exchange or quotation system on which Shares are listed or quoted; provided that
the Board may not amend the Plan in any manner that would result in
noncompliance with Rule 16b-3 of the Exchange Act; and further provided that the
Board may not, without the approval of the Company’s shareholders, amend the
Plan to (a) increase the number of Shares that may be the subject of Awards
under the Plan (except for adjustments pursuant to Section 12.2), (b) expand the
types of awards available under the Plan, (c) materially expand the class of
persons eligible to participate in the Plan, (d) effect an amendment for which
shareholder approval is required under Section 162(m) or 422 of the Code,
(e) amend any provision of Sections 5.4, 6.1(a)(i) or 6.1(e), (f) amend any
Award in a manner inconsistent with Section 10, (g) increase the maximum
permissible term of any Option specified by Section 5.5, or (h) accelerate
vesting in a manner inconsistent with Sections 5.6, 6.1(a), 7.4, or 8.2. In
addition, no amendments to, or termination of, the Plan shall in any way
materially impair the rights of a Participant under any Award previously granted
without such Participant’s consent.

12.2. Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property), stock split, reverse stock split, spin-off or similar transaction or
other change in corporate structure affecting the Shares or the value thereof,
the Committee shall make equitable adjustments and other substitutions under the
Plan and to Awards in the manner determined by the Committee, in its sole
discretion, including such adjustments in the aggregate number, class and kind
of securities that may be delivered under the Plan and, in the aggregate or to
any one Participant, in the number, class, kind and option or exercise price of
securities subject to outstanding Awards granted under the Plan (including, if
the Committee deems appropriate, the substitution of similar options to purchase
the shares of, or other awards denominated in the shares of, another company) as
the Committee may determine to be appropriate in its sole discretion; provided,
however, that the number of Shares subject to any Award shall always be a whole
number.

12.3. Transferability of Awards. Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution or, other than in the case of an Incentive Stock
Option, pursuant to a qualified domestic relations order, and, during the life
of the Participant, shall be exercisable only by the Participant or his or her
guardian or conservator; provided, however, that the Committee may permit or
provide in an Award, other than an Incentive Stock Option, for the gratuitous
transfer of the Award by the Participant to or for the benefit of any immediate
family member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member thereof if, with respect to such
proposed transferee, the

 

11



--------------------------------------------------------------------------------

Company would be eligible to use a Form S-8 for the registration of the sale of
the Common Stock subject to such Award under the Securities Act of 1933, as
amended; provided, further, that the Company shall not be required to recognize
any such transfer until such time as the Participant and such permitted
transferee shall, as a condition to such transfer, deliver to the Company a
written instrument in form and substance satisfactory to the Company confirming
that such transferee shall be bound by all of the terms and conditions of the
Award. References to a Participant, to the extent relevant in the context, shall
include references to authorized transferees.

12.4. Termination of Employment. The Committee shall determine and set forth in
each Award Agreement whether any Awards granted in such Award Agreement will
continue to be exercisable, and the terms of such exercise, on and after the
date that a Participant ceases to be employed by or to provide services to the
Company or any Affiliate (including as a Director), whether by reason of death,
disability, voluntary or involuntary termination of employment or services, or
otherwise. The date of termination of a Participant’s employment or services
will be determined by the Committee, which determination will be final.

12.5. Deferral; Dividend Equivalents. The Committee shall be authorized to
establish procedures pursuant to which the payment of any Award (and any
dividends or Dividend Equivalents) may be deferred in a manner consistent with
Section 409A of the Code. Subject to the provisions of the Plan and any Award
Agreement, the recipient of an Award (including any deferred Award) may, if so
determined by the Committee, be entitled to receive, currently or on a deferred
basis, cash, stock or other property dividends, or cash payments in amounts
equivalent to cash, stock or other property dividends on Shares (“Dividend
Equivalents”) with respect to the number of Shares covered by the Award, as
determined by the Committee, in its sole discretion, and the Committee may
provide that such amounts (if any) shall be deemed to have been reinvested in
additional Shares or otherwise reinvested.

12.6. Past Performance. Notwithstanding any other provision of the Plan to the
contrary, the Committee may issue fully vested Awards in lieu of previously
earned, but unpaid, cash compensation.

 

13. MISCELLANEOUS

13.1. Tax Withholding. The Company shall have the right to make all payments or
distributions pursuant to the Plan to a Participant (any such person, a “Payee”)
net of any applicable federal, state and local taxes required to be paid or
withheld as a result of (a) the grant of any Award, (b) the exercise of an
Option or Stock Appreciation Right, (c) the delivery of Shares or cash, (d) the
lapse of any restrictions in connection with any Award or (e) any other event
occurring pursuant to the Plan. The Company or any Affiliate shall have the
right to withhold from wages or other amounts otherwise payable to such Payee
such withholding taxes as may be required by law, or to otherwise require the
Payee to pay such withholding taxes. If the Payee shall fail to make such tax
payments as are required, the Company or its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to such Payee or to take such other action as may be
necessary to satisfy such withholding obligations. The Committee shall be
authorized to establish procedures for election by Participants to satisfy such
obligation for the payment of such taxes by tendering previously acquired Shares
(either actually or by attestation, valued at their then Fair Market Value), or
by directing the Company to retain Shares (up to the employee’s minimum required
tax withholding rate) otherwise deliverable in connection with the Award.

13.2. Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor the
grant of an Award hereunder shall confer upon any Employee or Director the right
to continue in the employment or service of the Company or any Affiliate or
affect any right that the Company or any Affiliate may have to terminate the
employment or service of (or to demote or to exclude from future Awards under
the Plan) any such Employee or Director at any time for any reason. Except as
specifically provided by the Committee, the Company shall not be liable for the
loss of existing or potential profit from an Award granted in the event of
termination of an employment or other relationship. No Employee or Participant
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Employees or Participants under the
Plan.

 

12



--------------------------------------------------------------------------------

13.3 Limitations on Liability. Notwithstanding any other provisions of the Plan,
no individual acting as a director, officer, other employee, or agent of the
Company will be liable to any Participant, former Participant, spouse,
beneficiary, or any other person for any claim, loss, liability, or expense
incurred in connection with the Plan, nor will such individual be personally
liable with respect to the Plan because of any contract or other instrument he
or she executes in his or her capacity as a director, officer, other employee,
or agent of the Company. The Company will indemnify and hold harmless each
director, officer, other employee, or agent of the Company to whom any duty or
power relating to the administration or interpretation of the Plan has been or
will be delegated, against any cost or expense (including attorneys’ fees) or
liability (including any sum paid in settlement of a claim with the Board’s
approval) arising out of any act or omission to act concerning this Plan unless
arising out of such person’s own fraud or bad faith.

13.4. Prospective Recipient. The prospective recipient of any Award under the
Plan shall not, with respect to such Award, be deemed to have become a
Participant, or to have any rights with respect to such Award, until and unless
such recipient has complied with the then applicable terms and conditions of the
Award and become an Employee or Director.

13.5. Cancellation of Award. Notwithstanding anything to the contrary contained
herein, any or all outstanding Awards granted to any Participant may be canceled
if the Participant, without the consent of the Company, while employed by the
Company or any Affiliate or after termination of such employment or service,
violates any then applicable noncompetition, nonsolicitation, nondisclosure, or
confidentiality agreement covering the Participant (or, if while employed, any
comparable common law duty).

13.6. Stop Transfer Orders. All certificates for Shares delivered under the Plan
pursuant to any Award shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Shares are then listed, and any applicable federal or
state securities law, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.
Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any Shares under the Plan or make any other distributions
or the benefits under the Plan unless such delivery or distribution would comply
with all applicable laws (including, without limitation, the requirements of the
Securities Act of 1933, as amended, and the applicable requirements of any
securities exchange or similar entity.

13.7. Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Affiliate, division or business unit of the Company. Any income or gain realized
pursuant to Awards under the Plan constitute a special incentive payment to the
Participant and shall not be taken into account, to the extent permissible under
applicable law, as compensation for purposes of any of the employee benefit
plans of the Company or any Affiliate except as may be determined by the
Committee or by the Board or board of directors of the applicable Affiliate.

13.8. Other Plans. Nothing contained in the Plan shall prevent the Board or
Committee from adopting other or additional compensation arrangements, subject
to shareholder approval if such approval is required; and such arrangements may
be either generally applicable or applicable only in specific cases.

13.9. Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems such limitation lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and (b) not
affect any other provision of the Plan or part thereof, each of which shall
remain in full force and effect. If the making of any payment or the provision
of any other benefit required under the Plan shall be held unlawful or otherwise
invalid or unenforceable by a court of competent jurisdiction, such
unlawfulness, invalidity or unenforceability shall not prevent any other payment
or benefit from being made or provided under the Plan, and if the making of any
payment in full or the provision of any other benefit required

 

13



--------------------------------------------------------------------------------

under the Plan in full would be unlawful or otherwise invalid or unenforceable,
then such unlawfulness, invalidity or unenforceability shall not prevent such
payment or benefit from being made or provided in part, to the extent that it
would not be unlawful, invalid or unenforceable, and the maximum payment or
benefit that would not be unlawful, invalid or unenforceable shall be made or
provided under the Plan.

13.10. Construction. All references in the Plan to “Section or Sections” are
intended to refer to the Section or Sections, as the case may be, of the Plan.
As used in the Plan, the words “include” and “including,” and variations
thereof, shall not be deemed to be terms of limitation, but rather shall be
deemed to be followed by the words “without limitation.”

13.11. Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive. With respect to any payments not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver the Shares or payments in lieu of or with respect to Awards hereunder;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.

13.12. Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of laws of any other jurisdictions other than
those of the State of Delaware.

13.13. Effective Date of Plan; Termination of Plan. The Plan became effective on
September 21, 2004, the date that the Plan was first approved by the
shareholders of the Company. Awards may be granted under the Plan at any time
and from time to time on or prior to September 21, 2014, on which date the Plan
will expire except as to Awards then outstanding under the Plan. Such
outstanding Awards shall remain in effect until they have been exercised or
terminated, or have expired.

13.14. Non U.S. Employees. Awards may be granted to Participants who are
non-U.S. citizens or residents employed outside the United States, or both, on
such terms and conditions different from those applicable to Awards to Employees
employed in the United States as may, in the judgment of the Committee, be
necessary or desirable in order to recognize differences in local law or tax
policy. The Committee also may impose conditions on the exercise or vesting of
Awards in order to minimize the Company’s obligation with respect to tax
equalization for Employees on assignments outside their home country. The
Committee may approve such supplements to or amendments, restatements or
alternative versions of this Plan as it may consider necessary or appropriate
for such purposes, without thereby affecting the terms of this Plan as in effect
for any other purpose, and the Secretary or other appropriate officer of the
Company may certify any such document as having been approved and adopted in the
same manner as this Plan.

13.15. Compliance with Section 409A of the Code. Except as provided in
individual Award agreements initially or by amendment:

(a) this Plan is intended to comply and shall be administered in a manner that
is intended to comply with Section 409A of the Code and shall be construed and
interpreted in accordance with such intent. To the extent that an Award or the
payment, settlement or deferral thereof is subject to Section 409A of the Code,
the Award shall be granted, paid, settled or deferred in a manner that will
comply with Section 409A of the Code, including regulations or other guidance
issued with respect thereto.

(b) if and to the extent any portion of any payment, compensation or other
benefit provided to a Participant in connection with his or her employment
termination is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and the Participant is a specified employee
as defined in Section 409A(a)(2)(B)(i) of the Code, as determined by the Company
in accordance with its

 

14



--------------------------------------------------------------------------------

procedures, by which determination the Participant (through accepting the Award)
agrees that he or she is bound, such portion of the payment, compensation or
other benefit shall not be paid before the day that is six months plus one day
after the date of “separation from service” (as determined under Section 409A)
(the “New Payment Date”), except as Section 409A may then permit. The aggregate
of any payments that otherwise would have been paid to the Participant during
the period between the date of separation from service and the New Payment Date
shall be paid to the Participant in a lump sum on such New Payment Date, and any
remaining payments will be paid on their original schedule.

(c) for purposes of this Plan, each amount to be paid or benefit to be provided
shall be construed as a separate identified payment for purposes of
Section 409A, and any payments that are due within the “short term deferral
period” as defined in Section 409A shall not be treated as deferred compensation
unless applicable law requires otherwise. Neither the Company nor the
Participant shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A.

(d) in any event, the Company makes no representations or warranty and shall
have no liability to the Participant or any other person if any provisions of or
payments under this Plan are determined to constitute deferred compensation
subject to Code Section 409A but not to satisfy the conditions of that section.

13.16. Captions. The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.

 

15